Citation Nr: 0921602	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-01 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for lumbar kyphosis and 
lordosis (low back disability).

4.  Entitlement to service connection for bilateral lower 
extremity nerve damage, claimed as secondary to a service 
connected low back disability.

5.  Entitlement to service connection for a left knee 
disability claimed as secondary to a service connected low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February to December 1952.  These matters are before the 
Board of Veterans' Appeals on appeal from a July 2007 rating 
decision by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service, and such disability is not currently 
shown.

2.  Tinnitus was not manifested in service; there is no 
medical diagnosis of such disability, and no evidence that 
suggests it might be related to the Veteran's service.   

3.  An unappealed April 1953 rating decision denied service 
connection for lumbar kyphosis and lordosis essentially on 
the basis that such pathology was developmental, and was 
unrelated to the Veteran's service.  

4.  The Veteran's submissions to VA since the April 1953 
rating decision have included no additional evidence 
pertaining to low back disability.

5.  It is not shown that the Veteran has bilateral lower 
extremity nerve damage.

6.  It is not shown that the Veteran has a left knee 
disability.
CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

3.  New and material evidence has not been received, and the 
claim of service connection for lumbar kyphosis and 
lordosis/a low back disability may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).

4.  Service connection for bilateral lower extremity nerve 
damage, to include as secondary to a low back disability, is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

5.  Service connection for a left knee disability, to include 
as secondary to a low back disability, is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Via letter in April 2007, the Veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The letter also advised the Veteran that because 
there was a prior final decision in the matter pertaining to 
his low back, he would have to submit new and material 
evidence to reopen such claim; of the basis for the denial of 
his original claim, and of what type of evidence would be new 
and material.  This notice, provided prior to the initial 
adjudication of the instant claims, was in substantial 
compliance with the notice requirements of the VCAA, and the 
guidelines of the U.S. Court of Appeals for Veterans Claims 
(Court) regarding the specific notice required in claims to 
reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Furthermore, the letter provided notice regarding disability 
ratings and effective dates of awards.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs) are associated 
with his claims file.  He has not identified any pertinent 
evidence that is outstanding.  Notably, in a claim to reopen 
the duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach until the 
previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The VCAA left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
before the duty to assist provisions of the VCAA are fully 
applicable to the claim.  See Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Veteran likewise was not afforded a VA 
examination as any of his service connection/secondary 
service connection claims.  The Board finds that VA 
examinations (for a diagnosis/nexus opinion) are not 
necessary.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court explained its interpretation of 38 C.F.R. 
§ 3.159(c)(4).  This regulation provides that an examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; and (B) establishes that the Veteran suffered an 
event, injury, or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  The Court noted 
that the third prong of 38 C.F.R. § 3.159(C)(4) is a low 
"threshold" standard.

The above-listed factors as to when a VA examination for a 
nexus opinion is necessary are not shown, and even the "low 
threshold" standard for a nexus examination is not met.  
There is no evidence that any of the claimed disabilities was 
manifest in service or might be related to service.  
Consequently, examinations for medical nexus opinions are not 
necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).  VA's duty to assist is met.  It is not 
prejudicial to the Veteran for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

Criteria, Evidence and Analysis

Initially, the Board notes that all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.




Bilateral hearing loss and tinnitus:

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a). 

The Veteran's STRs do not contain any mention of findings, 
complaints, diagnosis, or treatment pertaining to bilateral 
hearing loss or tinnitus.  On service separation examination, 
his whispered test was 15/15, bilaterally.  He has not 
identified any postservice medical records showing he was 
treated for, or has, either hearing loss or tinnitus.  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran was 
specifically advised that to establish service connection for 
a claimed disability, as a threshold requirement he must show 
he actually has the disability.  

With respect to hearing loss disability, the Veteran has not 
submitted, or identified for VA to secure, any competent 
(medical) evidence that he has a hearing loss disability.  
Consequently, the threshold requirement for substantiating a 
service connection claim as to such disability is not met.  
There is no valid claim of service connection for bilateral 
hearing loss.  Accordingly, such claim must be denied.  While 
the analysis does not need to proceed any further, it is also 
noteworthy that the Veteran has presented no evidence showing 
or suggesting that any hearing loss might be related to his 
service.  

As the presence of tinnitus is established by subjective 
accounts (because such disability is generally not capable of 
substantiation by clinical evaluation/testing), it may be 
conceded that the Veteran has such disability.  However, 
there is no competent evidence that such disability might be 
related to the Veteran's service.  Tinnitus is not shown to 
have been manifested in service, and the Veteran has 
presented to evidence, or medical opinion or treatise 
supporting that such disability might be related to his 
service.  Consequently, a threshold requirement for 
establishing service connection for such disability is not 
met.  The preponderance of the evidence is against this 
claim; service connection for tinnitus must be denied.   

Back disability - new and material evidence:

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after August 29, 2001.  
Since the instant claim to reopen was filed after that date 
(in July 2007), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

An April 1953 rating decision denied service connection for 
kyphosis and lordosis essentially on the basis that such 
disability was developmental, and unrelated to the Veteran's 
service.  He was notified of that rating decision and of his 
right to appeal it.  He did not do so, and it became final.  
38 U.S.C.A. § 7105.

The evidence of record at the time of the April 1953 rating 
decision consisted essentially of the Veteran's STRs, which 
included the report of an enlistment examination noting mild 
lordosis, not considered disabling; and reports of 
hospitalization records for low back complaints with a final 
diagnosis of developmental kyphosis and lordosis,.  

Since that April 1953 rating decision the Veteran has not 
submitted any additional evidence pertaining to low back 
disability.  The April 2007 notice letter to the Veteran 
informed him that he had to submit new and material evidence 
to reopen his claim.  He has not responded with any such 
evidence.  The Court has held that, "[t]he duty to assist is 
not always a one-way street.  If a [V]eteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As the Veteran has submitted no additional 
evidence pertaining to the unestablished fact necessary to 
substantiate a claim of service connection for a back 
disability, the Board must find that new and material 
evidence to reopen such claim has not been received, and that 
the claim may not be reopened.   

Service connection/secondary service connection for bilateral 
lower extremity nerve damage and left knee disability:

Under 38 C.F.R. § 3.310(a), service connection may be 
established for a disability which is proximately due to or 
the result of a service-connected disease or injury.  
Additional disability resulting from the aggravation of a 
non-service-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

At the outset, the Board notes that the Veteran has submitted 
no evidence showing he has either lower extremity nerve 
damage or a left knee disability.  He was specifically 
advised that to establish service connection for a claimed 
disability, as a threshold requirement he must show he 
actually has such disability.   In the absence of any proof 
he has these claimed disabilities, there is no valid claim of 
service connection for such disabilities.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

While the analysis does not need to proceed any further, it 
is also noteworthy that a left knee disability or a 
disability manifested by nerve damage in either lower 
extremity was not manifested in service, and that the Veteran 
does not allege otherwise.  His claim of service connection 
for these disabilities is essentially one of secondary 
service connection.  A threshold legal requirement for 
establishing secondary service connection is that the primary 
disability (i.e., the disability that is alleged to have 
caused or aggravated the disability for which secondary 
service connection is sought) is itself service connected.  
Here, the primary disability (a back disorder) is not service 
connected.  Consequently, the claims of secondary service 
connection for these two disabilities lack legal merit.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

The appeal to reopen a claim of service connection for lumbar 
kyphosis and lordosis (low back disability) is denied.

Service connection for bilateral lower extremity nerve 
damage, claimed as secondary to low back disability is 
denied.

Service connection for a left knee disability, claimed as 
secondary to a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


